El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
*828Los demandantes apelan de nna sentencia declarando sin lugar la demanda y como base para la revocación de la sen-tencia alegan que la corte cometió error manifiesto e incurrió en prejuicio en la apreciación de la prueba. La “relación del caso y opinión” emitida por el Juez de Distrito dice así:
“Los demandantes en este caso son parte de los herederos de don José Cruet y Arroyo quien falleció en Guáyama, P. R., bajo testa-mento abierto el día 14 de junio de 1922.
“Pretenden los demandantes por medio de esta acción que se declare inexistente la legitimación hecha por Victoria Cruet Colón hija y hermana- respectivamente de los mismos, de una niña de nom-bre Iris la cual figura inscrita en el Registro Civil como hija legí-tima de la referida Victoria Cruet y de su esposo Isabelino Mandes, solicitándose a la vez la nulidad de dicha inscripción.
“Para sostener sus pretensiones alegan los demandantes que dicha niña, la demandada Iris Mandes Cruet, no es hija legítima de los esposos Cruet Mandes que la reconocieron y legitimaron como tal, sino hija natural de una señora de nombre Antonia Rivera quien la procreó con un individuo llamado Juan Montero habiendo sido recogida por doña Victoria Cruet de Mandes cuando la madre tra-taba de ahogar a la niña en el río Guamaní debido a encontrarse en aparente estado de enajenación mental.
“Que don José Cruet padre de Victoria Cruet, la persona que legitimó a la niña Tris, falleció en Guayama y que tal legitimación merma los derechos de los demandantes a la herencia tde su esposo y padre.
“Con el propósito de probar los hechos alegados se ha presentado prueba documental creditiva de la inscripción en el Registro Civil de la niña Iris como hija legítima de Isabelino Mandes y Montes y de Victoria Cruet Ramos, certificaciones de defunción del causante José Cruet; de su hija Victoria, y de Antonia Rivera la supuesta madre de la niña con más copias del testamento de José Cruet y prueba testifical.
“Todo el peso de este caso se hace descansar en tal prueba tesl tifical tendiendo la misma a demostrar las alegaciones de la de-manda.
“Este es un caso especial en que se trata de privar a una niña de doce a quince años de edad de sus derechos de legitimación y con ellos de la parte de herencia de su abuelo a la que tiene derecho en representación de su madre legítima Victoria Cruet según consta *829en el Registro Civil, y dada la importancia del caso y los resulta-dos que habrían de derivarse de la resolución del mismo, entende-mos que la prueba debe ser tan robusta y convincente que no deje duda alguna en nuestro ánimo con respecto a la certeza de la misma.
“Manresa en el tomo l9 pág. 520 de su obra Comentarios al Có-digo Civil al analizar la prueba necesaria para probar la legitima-ción nos dice:
“ ‘La experiencia ba hecho conocer los peligros e inconvenientes de la prueba testifical, sobre todo cuando ha fallecido la persona a quien se atribuye la paternidad.’
“En el presente caso tenemos fallecidas a ambas madres no sólo la que se alega como legítima si que también aquella a quien se im-puta la falsa legitimación que hoy se combate, quedando toda la prueba en manos de personas extrañas en absoluto a la niña deman-dada a las que no les unen vínculos algunos de afecto con ella, siendo de notar además que el presunto padre natural tampoco ha apare-cido ignorándose su paradero, quedando por tanto esta niña entre-gada. en todo a los enemigos de sus derechos pues aún Isabelino Mandes su padre legítimo según el Registro y la persona que la inscribió como su hija viene hoy a la Corte a declarar en contra de sus propios actos, haciendo causa común con los demandantes para conseguir con ello lo que ha de privar a la niña Iris de su apellido y de los derechos a la herencia de su abuelo.
Podríamos en tal situación y fundados en dicha prueba dictar una sentencia contra una niña indefensa satisfaciendo los dictados de nuestra conciencia?
“No, en modo alguno.
“Si tuviéramos ante nosotros a doña Victoria Cruet, si la voz de Antonia Rivera la madre que se alega como legítima viniera a re-clamar los derechos maternales sobre su hija Iris, si el padre ig-norado Juan Montero alegare su condición de ,padre natural, qui-zás variaríamos nuestra opinión pero negarle derechos adquiridos por la niña Iris al amparo del Registro Civil y por una posesión de hija legítima por doce o trece años, darle por madre una pobre loca fallecida y un padre ignorado de cuyas paternidades tenemos gran-des dudas y así la tienen también los demandantes que en su de-manda no afirman categóricamente tal hecho sino que lo hacen por información y creencia, es lo que nos parece muy duro y muy con-trario a la vez a los principios de una estricta y completa justicia.
“Al hacer el estudio de este asunto hemos encontrado muy po-cos casos análogos al presente.
“El Tribunal Supremo de España en una sentencia de cinco de *830enero de 1900 si bien analizando preceptos del antiguo Código Civil derogados actualmente, expresa su opinión en esta materia en la si-guiente forma: 'que el estado de un hijo reconocido y que como tal se haya en posesión del mismo dentro de una familia no puede ser anulado sin justificación cumplida de que el supuesto hijo tiene un estado conocido distinto o de que no ha podido ser engendrado por el- que lo reconoció cuando sólo de la paternidad se trate aun cuando el mismo padre así lo afirme- posteriormente contradiciendo sirs actos anteriores.1
“Principios que por la bondad y sabiduría de los mismos creemos aplicables a este caso en que no está definido el estado distinto de la niña Iris como hija de una loca y de un padre desconocido y en que el padre Isabelino Mandes no ha demostrado su imposibilidad para enjendrar tal hijo ni tampoco la de su esposa, cuya paterni-dad ha negado no obstante haberla reconocido como tal hija legítima en el Registro Civil, siendo de notar además que la posesión de es-tado de hija legítima por parte de la niña Iris data de doce a trece años y se le quiere privar ahora de ella cuando su madre doña Victoria Cruet ha muerto, sin respeto alguno para la voluntad de ésta ni por parte de su madre y hermanos ni aún más de su esposo Isa-belino Mandes partícipe en el reconocimiento.
“Y entrando en el espíritu que integra el Código Civil Español y que es la fuente de nuestro derecho sustantivo civil aunque cier-tos preceptos no estén hoy vigentes diremos con Manresa, tomo 1Q pág.-522:
“ ‘Con estos datos, no de teoría, sino de positiva legislación, se comprenderá el carácter restrictivo de nuestro Código, cuyos redac-tores tuvieron presente, sin duda, para adoptar este temperamento, las razones de prudencia que siempre en estos casos se alegan para evitar litigios escandalosos o perturbaciones inútiles y maliciosas en las familias. Aun cuando la realidad abona con hechos de otros países contra este temor, aún pudiera alegarse aquellos motivos para huir de una tan absoluta libertad como la del Código bávaro; mas no ciertamente para términos medios como el del Código de Napo-león y nuestra Ley de matrimonio civil, considerando que las leyes deben al favorecimiento de la parte más débil, que es el hijo, y que con tribunales prudentes y experimentados es más difícil de lo que parece lograr el triunfo de una pretensión contraria a la 'verdad.’ (Lo subrayado es nuestro).
“Siendo estos principios sostenidos en sustancia por nuestra ju-risprudencia ya que en el caso de Alcaide vs. Morales, ’ 28 D.P.R. 291, nuestra Corte Suprema se expresa así:
*831“ ‘01a.ro e»s que la prueba que se aporte tiene que ser de tal ma-nera robusta y convincente que al anular el reconocimiento volun-tario, hecho, la Corte quede plenamente convencida de que esa y no otra es la resolución que impone la justicia.’
“Al amparo de tal doctrina y velando por los intereses de una pobre niña indefensa, creemos que los fines de la equidad y la jus-ticia se cumplen mejor en este caso declarando sin lugar la demanda sin especial condenación de costas.”
En! la relación citada no Rallamos indicios de pasión o prejuicio. Tampoco invocan los apelantes nada de lo qne dijo el juez sentenciador al resolver el caso, sino qne mencionan, ciertas preguntas y manifestaciones hechas por él durante el juicio.
Si hubiesen ocurrido estos incidentes en una controver-sia corriente entre partes más o menos equilibradas y en un caso en el cual no estuviere envuelta cuestión alguna de po-lítica pública, la contención de los demandantes merecería un poco más de consideración. En el presente caso, sin embargo, la actuación de que se quejan no puede desprenderse de su marco y considerarse por sí sola, sino que debe interpretarse en conexión con todas las circunstancias que la rodean y a la luz de la ley aplicable a esta clase de casos. La demanda en este caso fué radicada el 19 de diciembre de 1924. En ella se- alega que el demandado, Isabelino Mandes, compareció personalmente el día 14 de marzo de 1914 en el Registro Civil de G-uayama e hizo inscribir el nacimiento de una niña llamada Iris como hija legítima de él y de su esposa Victoria Cruet Colón, y como que había nacido el día 17 de febrero del mismo año; que al tiempo de la inscripción el mencio-nado Mandes manifestó e hizo que se hiciera constar, entre otras cosas, que los abuelos maternos de la niña eran José Cruet y Ramona Colón; que Mandes hizo esto a sabiendas de que la mencionada niña no era hija legítima de él y de su esposa Victoria Cruet, como se hizo constar; y que José Cruet y Ramona Colón no eran los abuelos maternos, ya que Mandes y su esposa Victoria Cruet no tenían ningún hijo que *832viviera, en aquel entonces. Los demandantes también ale-gan por información y creencia que la niña Iris, era bija natural de una tal Antonia Rivera y de un individuo llamado Juan Montero; y que había nacido en una casa o ranchón de madera propiedad de don Bautista Soto, sito en el Barrio de G-uamaní, en fecha anterior a la mencionada en el regis-tro civil; que la niña Iris fué recogida por doña Victoria Cruet esposa de Mandes, en momentos en que la madre de la niña, que se había vuelto loca, trataba de ahogarla en el Río Guamaní; que doña Victoria Cruet murió en Guayama el día 8 de agosto de 1920, sin haber dejado descendientes, sucediéndole sus padres, José Cruet y Ramona Colón; que la verdadera madre de Iris murió en Guayama el día 15 de mayo de 1913; que José Cruet también falleció en Guayama el 14 de junio de 1922, dejando bienes y bajos testamento, en el cual instituyó a los demandantes y a la mencionada Victoria Cruet como sus únicos y universales herederos; y que teniendo los demandantes que dividir la herencia de su ex-presado causante don José Cruet y Arroyo, no lo han podido verificar porque para ello se hace necesario ventilar este caso ante la corte para que se declare inexistente el estado de hija legítima de la niña Iris como descendiente de los espo-sos Isabelino Mandes y Victoria Cruet, por el motivo de que es incierto el hecho de la inscripción de nacimiento como hija legítima de los cónyuges Mandes-Cruet y sin causa legal que lo justifique; y subsistiendo tal inscripción ello daría dere-cho a la niña Iris en la herencia de su supuesto abuelo el fenecido don José Cruet y Arroyo, en representación de su supuesta legítima madre doña Victoria Cruet, fallecida tam-bién, y con la inscripción de referencia se perjudica el de-recho de la viuda doña Ramona Colón, madre legítima de doña Victoria Cruet, que es su heredera forzosa, como tam-bién el derecho de los demás legitimarios del causante José Cruet y Arroyo, según los hechos precedentemente alegados.
*833El emplazamiento fué diligenciado con fecha 7 de enero de 1925.
El 14 de enero los demandantes solicitaron el nombra-miento de un tutor ad litem, basados en el inciso segundo del artículo 27 del Código de Enjuiciamiento Civil, alegando línicamente el hecho de que la demandada Iris Mandes era menor de catorce años. Esta moción termina así: “En tal virtud esta parte suplica a la Hon. Corte que se le nombre a la menor Iris Mandes y Cruet, demandada en este caso, como defensor judicial, a su tío carnal don Francisco Aponte, para que como tal defensor comparezca a defender los de-rechos de dicha menor en esta contención, por carecer la misma de madre que la represente, pues según alegan los de-mandantes en su demanda la madre de dicha niña falleció hace algún tiempo, digo algunos años. Dicbo Sr. Aponte es mayor de edad y vecino de esta ciudad. ’ ’
El 23 de enero el juez de distrito nombró al fiscal tutor ad litem y en la misma orden le instruyó hacerse cargo de la defensa de la menor. El mismo día se notificó esta orden al fiscal.
La acción fué presentada contra Isabelino Mandes indi-vidualmente y como supuesto padre de Iris Mandes. Con fe-cha 18 de abril los demandantes solicitaron se anotara la re-beldía de Isabelino Mandes en su doble carácter y el 20 del mismo mes, el secretario anotó la rebeldía solicitada. ■
Cuando se llamó el caso para juicio el 24 de abril, el fiscal no había ni excepcionado ni contestado la demanda.
El primer testigo de los demandantes fué el demandado Isabelino Mandes, quien, sin objeción u oposición de parte del fiscal en ningún momento, ni intervención alguna del juez sentenciador, declaró prácticamente sobre todos los hechos alegados en la demanda. La única información adicional su-ministrada por este testigo fué al efecto de que él hizo de búena fe que se hiciera el asiento en el registro civil y que después consultó un abogado, Celestino Domínguez, respecto *834a este asunto y que éste le aconsejó que consultara con la corte, y que él quería muellísimo la niñita, como si fuera su propia bija. Él no explicó por qué no siguió el consejo dá-dole por Domínguez ni dice tampoco si consultó o no un abo-gado con referencia a sus propios derechos o los de la otra demandada en este caso, ni se le preguntó respecto a alguna de estas materias.
El examen superficial de repreguntas becbo por el fiscal y las preguntas y manifestaciones del juez sentenciador, cri-ticadas por los apelantes, son como! sigue:
“Hon. Fiscal: ¿Cuál es el motivo de IJd. alegar que no es bija suya? — Porque ellos quieren baeer el testamento del viejo.' — -¿Quié-nes quieren hacer el testamento? — Los herederos, los hijos de don José Cruet. — ¿Ud. conoció al padre de esa niña? — -El padre era Juan Montero, que tuvo esa hija en esa señora. — ¿Ud. conoce los padres de esa niña? — Sí señor, murió la madre. — ¿El padre vive?- — ■ Vive en Vega Baja, pero es casado. — ¿Qué edad tenía la niña cuando Ud. la inscribió? — Me parece que tenía treinta y cinco días de que estaba en casa. — ¿Con quién vive la niña en la actualidad, con Ud? —Sí señor, yo siempre le he dado todo lo que ha necesitado. — Nada más. — Hon. Juez: ¿Por qué Ud. ha esperado a hacer eso ahora; por qué no lo hizo Ud. antes? — Debía haberlo hecho antes. — ¿Ud. es viudo, no? — Sí señor. — ¿De tal manera que a su señora quién la hereda hoy, tal como están las cosas? — Sus familiares. — ¿Pero hoy, siendo esa niña hija legítima, quien la heredaría, no sería Iris?— Sí señor. — ¿De tal manera que hoy lo que se quiere es desheredar a Iris? T si Ud. lo hubiese hecho antes su esposa tal vez la hubiera adoptado o le hubiera dado un legado. — Debía haberlo hecho antes.— ¿ Y no lo hizo para reventar a esa chiquita ? Ese es el punto; y hoy, muerta la madre no se pu.ede hacer nada e Iris se queda en la ca-lle. Puede irse. — Repreguntado por el Licdo. Aponte: ¿Ud. no vive en un pedaeito de terreno que era lo de Victoria su esposa? —Sí señor. — ¿Ud.sabe fijamente que ese pedazo de terreno se lo van a dar a Iris? — Sí señor. — Nada más. — Repreguntado por el Hon. Juez: ¿Qué bienes dejó su esposa? — Siete cuerdas y media de terreno con casa. — ¿No dejó nada más? — Eso fué lo que teníamos nosotros y eso al morir ella como estaba en nombre del padre. No, ¿pero los bienes de Ud. y su esposa? — Esos eran los bienes. — ■ Con eso lo que han hecho es reventar a esa chiquita. ¿Ud. dice que *835la quiere como padre? — Sí señor, la quiero como hija.- — Puede re-tirarse. ’ ’
Este es el más serio de los incidentes sobre que los ape-lantes basan su alegación de pasión y prejuicio. A Mandes se llamó nuevamente a la silla de los testigos en un estado más avanzado del juicio y fué una vez más preguntado por el juez sentenciador, quien también bizo una o dos preguntas similares, aunque en forma mucbo más suave, a uno de los demandantes que también declaró como testigo.
Debe admitirse y se admite que la conducta del juez sen-tenciador no demuestra ninguna inclinación a favor de los demandantes. Pero la corte se confrontó con una situación difícil y embarazosa. La situación en que se había colocado a la niña Iris fué un aspecto del caso que podía conmover profundamente la conciencia así como el corazón de cualquier juez de mente abierta.
No se hizo ciertamente ningún esfuerzo para ocultar lo que estaba en la mente de la corte. "Un juez deshonesto tal vez hubiese sido más discreto. La exaltación de que se trata no puede recomendarse como un ejemplo de la actitud mental que caracteriza un temperamento judicial sereno. No obstante, tomando todo en consideración, estamos convenci-dos de que en el presente caso todo lo que dijo e hizo el juez de distrito puede considerarse tan sólo como una adverten-cia oportuna a los demandantes de que a ellos incumbía es-tablecer su demanda con prueba robusta y convincente: In-dudablemente esa es la ley, según resolvió esta corte en el caso de Alcaide v. Morales, invocado por la corte inferior y basado en las decisiones de la Corte Suprema de España que allí se citan.
 La evidencia, como ya hemos mencionado, debe ser apreciada según parece haber sido considerada por la corte inferior, desde el punto de vista de la ley que rige este caso.
El tutor ad litem no ofreció evidencia alguna en defensa *836de los demandados y cuando se le preguntó al final del jui-cio qué tenía que decir, Rizo la siguiente manifestación:
“Hon. Fiscal: — Yo no puedo en estos momentos. A mí me pa-rece prima facie que el Sr. Mandes está estoppel para pedir la nu-lidad de la inscripción de esta muchacha. Figúrese su señoría que esta muchacha de hija legítima se va a convertir en hija adulte-rina! Yo no estoy en condiciones de informar ahora definitiva-mente.”
Entonces el juez concedió diez días al fiscal para presen-tar un alegato y otros diez días a los demandantes para con-testar el mismo.
Ciertamente que no se llegó a una conclusión rápida y pre-matura, sino que el asunto estuvo considerándose y el resul-tado fué anunciado después de un mes o seis semanas de de ■ liberación concienzuda, según se desprende de la opinión emi-tida a la terminación de ese período y citada al principio de esta opinión.
Estamos enteramente de acuerdo con el resultado a que llegó la corte inferior.
Los apelantes en su argumentación, sin ninguna otra ra-zón que no sea el Recho de que no se ofreció prueba oral al-guna por parte de los demandados, asumen, pero no consi-guen demostrar en absoluto, que no Ray conflicto en la prueba. El alegato pasa por alto enteramente lo fuerte de la posición defensiva,ocupada por la verdadera demandada Iris Mandes basada en su estado civil prima facie según consta del asiento en el. registro civil. Ese asiento dice como sigue:
‘En Guayama, P. R., el día 19 de marzo de 1914, siendo las dos de la tarde, en virtud de la declaración a mí presentada por Isabe-lino Mandes, mayor de edad, de estado casado, profesión comer-ciante, natural de Guayama, avecinado en el barrio de Guamaní de Guayama, yo, Juan Alfredo Blondet, Encargado del Registro Civil, procedo a extender esta acta de nacimiento haciendo constar: — 1.— Que a las nueve de la mañana del día 27 de febrero de mil novecien-tos catorce (1914) nació una niña de la raza blanca, a la que se le puso ‘Iris.’ — 2.—Que dicha niña es hija legítima del declarante, cu-yas circunstancias personales ya están consignadas y de su esposa *837Victoria Cruet, mayor de edad, casada, dedicada a las ocupaciones propias de su sexo, natural de Guayama, y avecindada en el barrio de Guamaní de Guayama. — 3.—Que los abuelos paternos son: Se-bastián Mandes, natural de Guayama, ya difunto y Rosa Montes, natural de Guayama y avecinada en la calle de Luis Venega de Gua-yama dedicada a las ocupaciones propias de su sexo, y maternos José Cruet y Ramona Colón, naturales de Guayama, avecinados en la calle de Hostos de Guayama de oficio propietarios y dedicada a las ocupaciones propias de su sexo respectivamente.- — 4.—Que-5. — Que el expresado Isabelino Mandes hizo la preinserta declara-ción en su carácter de padre de la referida niña. — 6.—Que fueron testigos en este acto Gabriel Capó Cintrón, mayor de edad, de es-tado casado, de profesión empleado, natural de Guayama, y aveci-nado en la calle de Ashford de Guayama, casa No. 25 y José Juan Vidal, de estado casado, profesión empleado avecinado en la calle de Hostos de Guayama, casa No. 10, y habiendo leído los que en él figuran lo preinserto, dichos testigos declaran constarles su certeza y todos lo aprueban y ratifican y firman, de todo lo que yo, el Encar-gado del Registro Civil certifico. — Firmado: Isabelino Mandes, Gabriel Capó, José Juan Vidal y Juan A. Blóndet, Encargado del Re-gistro Civil.”
Isabelino Mandes declaró que la niña tenía como una se-mana cuando su esposa y “otro hombre” impidieron que fuese abogada. También manifestó al ser repreguntado (véase resumen supra) que la inscripción en el registro civil se hizo 35 días después de haber recogido la niñita. Clara-mente, sobre esta base el período máximo entre la fecha del nacimiento y la del registro serían como seis semanas. El asiento mismo especifica aproximadamente la mitad de este período en cuanto a ese hecho y puede considerarse como co-rroboración suficiente y substancial sobre este punto.
Sin embargo, desgraciadamente para los demandantes, el certificado de defunción de Antonia Rivera indica que ella murió el 15 de mayo de 1913, o sea unos diez meses antes de haber nacido Iris, según el principal testigo Mandes y según el registro civil.
Otra circunstancia curiosa es que Mandes se ajusta a la alegación de la demanda al manifestar que su esposa partí-*838cipo en el salvamento de la niña y tomó posesión de ella en aqnel entonces. Por otra parte el verdadero héroe en aque-lla ocasión no hace mención de que doña Victoria Cruet es-tuviese presente, sino que dice que más tarde Guadalupe Aponte, un tío de Antonia Rivera Aponte, le preguntó si que-ría la niña; que él rehusó tomarla porque su esposa le aca-baba de obsequiar con guares y le sugirió a su tío que le diera la niña a doña Victoria; que entonces su tío “fué y habló con” doña Victoria; que el testigo vió a Guadalupe Aponte entregar la niña unas tres semanas después y que Antonia Rivera falleció en aquel entonces. Este testigo tam-bién dice que sabe cuál es la edad de Iris Mandes, porque los guares nacieron en 1912, más o menos en la época en que se intentó el infanticidio.
El apellido del testigo mencionado últimamente es suges-tivo de una relación familiar con otro testigo cuyo testimonio, a fin de que hable por sí mismo, citaremos en su totalidad:
“Estefanía Poventud declara bajo juramento, examinada por el Licdo. Aponte: — ¿ Cómo se llama Ud. ? — Estefanía Poventud.— ¿Dónde vive Ud. ? — En la Planta. — ¿De qué pueblo? — De Guayama. —¿Ud. conoció a doña Victoria Cruet? — Sí señor. — ¿Conoce a don Isabelino Mandes? — También.—¿Conoció Ud. a doña Antonia Rivera Aponte? — No la conocí; la vi cuando estaba loca en dos oca-siones. — Y a Juan Montero, ¿lo conoció Ud.? — Sí señor. — ¿Ud. co-noce algo que se relacione con el nacimiento de la niña Iris? — Yo lo tínico que conozco solamente es que esa niña cuando se la entrega-ron a Isabelino Mandes y Victoria Cruet era bien pequeña y yo es-taba en la casa y yo era quien la cuidaba, y a mí misma ellos me decían que nunca le hiciera saber que ellos no eran sus padres; siempre me lo estaban nombrando. — ¿De manera que Ud. sabe que ella no era hija de ellos?- — No señor, no era hija de ellos; ellos la criaron. — ¿Y la madre de esa niña Ud. la vió allí dos veces cuando estaba loca ? — Sí señor. — ¿ Qué movimientos hacía ella allí ? — Ella iba a mi casa y se sentaba en una hamaca y se daba unas mecidas,, y había un tabique y decía que pasaba por allí. — Nada más. — Repre-guntada por el Ilon. Fiscal: — ¿A quién vió Ud. allí? — A la madre de Iris. — ¿ La' vió con la chiquita ? — No, ya la habían entregado.— ¿Quién la entregó? — Yo no sé, yo estaba en la casa cuando vi He-*839gar a la casa a doña Victoria y me dice ‘mira Yayita lo que me ban traído los Reyes.’ — ¿De manera que en su concepto doña Victoria nunca tuvo hijos? — No señor, nunca. — Nada más. — Repreguntada por el Hon. Juez: — ¿Qué edad tenía la chiquita esa cuando los Reyes a los Mandes? — No sé decirle. — ¿Pero poco más o menos? — Yo sé que no tenía el mes de nacida. — ¿Era ehiquitita? — Chiquitita y coloraclita que no se veía en los paños. — Puede retirarse.”
Con excepción de Isabelino Mandes — que ha sido identi-ficado como comerciante, de Julio Cruet, hijo de José Cruet, fenecido, y Eladio Ortiz, un peón — -Estefanía Poventud es la única testigo en este caso, respecto de la cual hay algún in-dicio, siquiera remoto, de su ocupación, categoría social o responsabilidad financiera. Adolfo Poventud, Mandes y Es-tefanía Poventud son los únicos testigos oculares de la ale-gada entrega de la niña, si a Estefanía puede considerársele como tal. Mandes, como ya se ha dicho, declara que su es-posa salvó la niña y la trajo a su casa unas cinco semanas antes de que se inscribiera su nacimiento. Adolfo, como tam-bién se ha dicho, declara que Guadalupe Aponte llevó la niña a la casa de Mandes más de un año antes de hacerse el asiento en el registro civil. Estefanía usa el plural pero no menciona nombres. Su aproximación más cercana a algo definido en este respecto está en la cita que hace de la manifestación atri-buida a doña Victoria Cruet al efecto de que la niña era un regalo de los Tres Reyes.
Guadalupe Aponte, quien por lo menos tenía un techo para albergar su sobrina demente y quien es hermano de Francisco Aponte, candidato para ser nombrado tutor ad Utem y prominente como testigo de los demandantes, se hizo conspicuo por su ausencia.
Francisco Aponte dice que conoció a Antonia Rivera, a Isabelino Mandes, a Victoria Cruet y a una niña llamada Iris, que estaba emparentada con él, siendo hija de su so-brina, Antonia Rivera y Aponte. Que el padre y la madre de Antonia Rivera eran Santos Rivera y Margarita Aponte; que el padre de Tris era Juan Montero; que la madre era *840Antonia Rivera; qne Juan Montero y Antonia Rivera vi-vieron juntos; qne el testigo nunca había tenido ninguna conversación con la niña; qne él había hablado con ella; que ella le había preguntado y él le había dicho qne él era familia de ella; (al ser repreguntado) dice que sabe qne la niña no es hija de Mandes, “pero que ellos la criaron,” desde qne nació; qne sabe que Antonia Rivera es la ma-dre de la niña porque ella la tuvo en casa de una muchacha llamada Francisca, esposa de Bautista Soto; que no sabe nada del traslado de la niña a la casa de Mandes, pero que “ellos la criaron;” que siendo la niña hija de Antonia Rivera no puede serlo de la señora de Mandes; que no puede asegurar que la niña no sea hija de la señora de Mandes.
Francisca Vicente declara: que conoció a Antonia Rivera, quien vivía en una habitación que le alquiló el ma-rido de la testigo; que conoció a Juan Montero, esposo de Antonia Rivera; que también conoció a Isabelino Mandes y a Victoria Cruet; que conoció a una niña llamada Iris; que la niña estaba en el salón de la corte (señalándola); que la niña nació en una habitación que le alquiló el marido de la testigo a Juan Montero, marido de Antonia Rivera (en respuesta a la pregunta) .“¿esposo o querido?”, la testigo contestó, “querido”; que Montero iba y venía; pero que alquiló la habitación para Antonia Rivera; que la niña na-ció en la habitación que ellos habitaban; que esto ocurrió hace como doce años, más o menos, antes del juicio; que la comadrona que atendió el parto fué Antonia Reyes, muerta tres años antes del juicio; que unos nueve días después de dar a luz la madre se volvió loca, y como el marido estaba trabajando alquiló un peón para que la llevara a casa de su tío, Guadalupe Aponte; que respecto a lo que ocurrió después no sabe nada; que el peón se llamaba Eladio Ortiz.
Eladio Ortiz declaró que él había trasladado a Antonia Rivera y a su niña de la casa de Bautista Soto a la del tío, Guadalupe Aponte.
La declaración de Julio Cruet es clara e inequívoca. Tal *841vez sea la declaración más digna de crédito, quizás la única digna de crédito, en el presente caso, en tanto que los he-chos que él menciona le constan de propio conocimiento. Se refieren en su mayor parte, sin embargo, a cuestiones que no afectan el asunto principal en controversia. Este testigo dice que Iris no es hija de Victoria Cruet y que Victoria Cruet murió sin haber dejado hijo, alguno. Ad-mite francamente que no conoció los padres de la niña, y no se le preguntó cómo obtuvo la información de que Iris era una hija de crianza o la forma en que él averiguó ese hecho, si tal cosa le constaba que era un hecho. En au-sencia de tal demostración, la mera declaración de este tes-tigo de que su hermana no tuvo hijos no es suficiente para destruir el estado civil de una persona según ha constado durante más de diez años en los libros del registro civil. Si hay algo de cierto en las declaraciones de los otros tes-tigos de los demandantes, y especialmente en la declaración de Mandes acerca de su consulta con Domínguez, es lamentable para los apelantes que no se utilizara a Domínguez como testigo. Una palabra corroborativa de él sobre este punto hubiera valido más que toda la otra prueba en este caso, en lo que se refiere a la identidad de Iris Mandes como hija de Antonia Bivera Aponte.
Para los fines de esta opinión puede admitirse sin resol-verse que la demanda aducía una causa de acción contra la demandada Iris Mandes en tanto en cuanto atacaba su es-tado prima facie como hija legítima de Victoria Cruet y solicitaba se hiciera la correspondiente cancelación en el registro civil. De ello no se desprende que la misma doc-trina debe prevalecer respecto al estado similar de la niña como hija de Isabelino Mandes y la cancelación del asiento en su totalidad. Ni es necesariamente cierto que el asiento debe permanecer como un todo indivisible o de lo contrario ser cancelado en su totalidad.
El acta de defunción de Antonia Bivera demuestra que ella se había divorciado. Se desconoce la fecha del decreto *842do, divorcio así como la fecha del matrimonio entre Man-des y Victoria Cruet. En cnanto aparece de los antos Mandes pnede mny bien haber sido el esposo de Antonia Rivera antes de contraer matrimonio con Victoria Cruet y el divorcio pudo ser concedido dentro de los 300 días del nacimiento de la niña concebida por Antonia Rivera, caso en el cual la supuesta hija natural podría más o menos concluyentemente presumirse que era hija legítima de Isa-belino Mandes. Núñez v. Lacot, 32 D.P.R. 81. No es res-puesta a esta sugestión decir que la posibilidad de tal com-binación de circunstancias es algo remota. El punto ver-dadero es que la continuación o extinción del estado legal de Iris Mandes como hija legítima de Isabelino Mandes no depende necesariamente de la continaución o extinción de su estado legal como hija legítima de Victoria Cruet.
Isabelino Mandes ni por derecho propio ni como su-XJuesto padre de Iris Mandes tenía ningún derecho a parte alguna de los bienes dejados por José Cruet al tiempo de su muerte. Asimismo, Iris Mandes no tenía derecho alguno sobre tales bienes con motivo de su parentesco con Isabe-lino Mandes. Por las mismas razones los demandantes no tenían interés en el estado legal de Iris Mandes como hija legítima de Isabelino Mandes, ningún derecho legítimo de investigar la paternidad de Iris Mandes, ni ninguna causa de acción contra Isabelino Mandes, ni como demandado in-dividualmente ni como supuesto padre de Iris Mandes.
La decisión de este caso, sin embargo, no depende de alguna ni de todas las proposiciones mencionadas última-mente.
De acuerdo con toda la prueba de los demandantes ellos estaban dispuestos y en realidad habían convenido con Man-des en renunciar todo derecho a lo que Iris Mandes ya ha-bía recibido como herencia directamente de su madre. En lo que a tal herencia se refiere no puede alegarse, por con-siguiente, que Mandes hizo ningún sacrificio financiero al servirles de testigo a los demandantes.
*843Iris Mandes como hija legítima de Victoria Cruet hu-biera recibido a lo sumo de la Sucesión Cruet, de acuerdo con la declaración de todos los testigos excepto la del pro-pio Mandes, unos mil dólares ($1,000). Esta adjudicación en dinero o como más frecuentemente sucede, en forma de terrenos más o menos poco productivos, hubiera estado su-jeta en su manejo y administración a las restricciones im-puestas por ,1a ley sobre el dominio y disposición de pro-piedades pertenecientes a menores de edad. Mirando este asunto desde un punto de vista puramente mercenario, las ventajas pecuniarias que resultarían a Mandes de tal adju-dicación serían insignificantes comparadas con la exonera-ción de toda responsabilidad paternal en conexión con la asistencia, mantenimiento y educación de su hija legítima Iris, para no mencionar otras posibles consideraciones. No obstante, el resultado directo del decreto solicitado en la demanda, intentáranlo o nó los demandantes o el mismo Man-des, sería relevar a este último de las cargas y responsabi-lidades incidentales a la patria potestad.
Por tanto, nos es imposible asumir con los apelantes que Mandes en realidad estaba declarando en contra de sus in-tereses pecuniarios.
Pero sea esto como fuere, Mandes por su propia decla-ración fue muy poco escrupuloso en lo que se refiere a sus representaciones inexactas que él ahora dice fueron delibe-radamente hechas por él “de buena fe” en 1914. Bajo la teoría de que su riltima aserción sea cierta en lo que se re-fiere a este primer incidente, no sabemos hasta cierto punto cómo juzgar sus escrúpulos concienzudos que parecen ha-ber surgido en época posterior a la muerte de su esposa y antes de presentarse la demanda en este caso.
Por otra parte, si él dijo la verdad en 1914, su declara-ción en la silla de los testigos once años después en el pre-sente caso no puede en manera alguna ser cierta; y el factor más importante en este caso desde su principio hasta el *844fin. es la presunción a favor del estado legal que surge de las representaciones hechas por el mismo Mandes en 1914.
Una repetición gráfica del principio que debe regir este aspecto del caso ha sido citada con aprobación por esta corte en dos ocasiones anteriores. Puede hallarse en Quevedo v. Pino, 15 D.P.R. 686 y en Rico v. Lopes, 21 D.P.R. 564.

La sentencia apelada debe ser confirmada.

Los Jueces Asociados señores Aldrey y Franco Soto, disintieron.